DETAILED ACTION

This is the initial Office action based on the application filed June 25, 2021.
Claims 1-18 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, 10, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6, 11, and 16 recite limitations of returning to the caller, but do not indicate if anything (i.e. values) are returned.  The specification details various types of asynchronous calls including those that return values and those don’t.  It is unclear what is being returned.
Claim 4 recites the limitation “the list of parameters values of the second function call” when no list of parameter values for the second function call were previously introduced in the claims.  Claim 4 also recites “a symbol table” when a symbol table was already introduced in 
Claims 2, 3, 5, 7, 8, 10, 12, 13, 15, 17, and 18 are rejected to because of their dependency from rejected claims.
Appropriate correction is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reid discloses RPC calls and communications between a processor and an accelerator.  Torudbakken and Bernat disclose the disaggregation of accelerators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KIMBERLY L JORDAN/Examiner, Art Unit 2194